Citation Nr: 0940131	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  08-09 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to specially adapted housing.  

2.  Entitlement to a special home adaptation grant.  


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  

The issue of entitlement to specially adapted housing is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The Veteran does not have service-connected blindness or 
disability of the hands.  


CONCLUSION OF LAW

The criteria for a special home adaptation grant have not 
been met.  38 U.S.C.A. §§ 2101(b), 5107 (West 2002); 38 
C.F.R. § 3.809a (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Duty to Notify

A notice that fully complied with the requirements of the 
VCAA was sent to the claimant in March 2007.  It provided the 
Veteran with an explanation of the type of evidence necessary 
to substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  Thereafter, the 
appellant was afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond.  The initial notice letter was 
provided before the adjudication of his claim in June 2007.  
Thus, VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.  Therefore, 
the Board may decide the appeal without a remand for further 
notification.  

Duty to Assist

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
Veteran's service medical records have been obtained.  His 
available post-service treatment records have also been 
obtained.  Significantly, the appellant has not identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Discussion

A veteran may qualify for a special home adaptation grant if 
he is entitled to compensation for permanent and total 
service-connected disability which (1) is due to blindness in 
both eyes with 5/200 visual acuity or less, or (2) includes 
the anatomical loss or loss of use of both hands.  
38 U.S.C.A. § 2101(b) (West 2002); 38 C.F.R. § 3.809a (2009).  
In this case, the Veteran does not have service-connected 
blindness or disability of the hands, so the criteria for 
this benefit have not been met.  


ORDER

A special home adaptation grant under the provisions of 
38 U.S.C.A. § 2101(b) is denied.


REMAND

Specially adapted housing is available to a veteran who is 
entitled to compensation for permanent and total disability 
due to: (1) loss, or loss of use, of both lower extremities, 
such as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair; or (2) blindness in both 
eyes, having only light perception, plus the anatomical loss 
or loss of use of one lower extremity; or (3) loss or loss of 
use of one lower extremity together with residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; or (4) loss or loss 
of use of one lower extremity together with the loss of use 
of one upper extremity which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair.  The 
disability must have been incurred or aggravated as the 
result of active military, naval or air service after April 
20, 1898.  38 U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. 
§ 3.809(a) and (b) (2009).  

The Veteran does have a service-connected loss of his right 
lower extremity and specifically avers that his other 
service-connected wound residuals so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair, thus 
qualifying for specially adapted housing.  A medical opinion 
on this point is desirable.  38 U.S.C.A. § 5107A(d) (West 
2002).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for 
a VA examination to determine whether 
his service-connected disabilities so 
affect the functions of balance or 
propulsion as to preclude locomotion 
without the aid of braces, crutches, 
canes, or a wheelchair.  The claims 
folder should be made available to the 
examiner in conjunction with the 
examination.  Any tests or studies 
needed to respond to the following 
question should be done.  

The examiner should express an opinion 
as to whether it is at least as likely 
as not that the Veteran's other 
service-connected disabilities, 
together with his service-connected 
right lower extremity loss, so affect 
the functions of balance or propulsion 
as to preclude locomotion without the 
aid of braces, crutches, canes, or a 
wheelchair.  The examiner should 
provide a complete explanation for his 
opinion.  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
causation.  

2.  Thereafter, the agency of original 
jurisdiction (AOJ) should readjudicate 
this claim in light of any evidence added 
to the record.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


